01/08/2019
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                             Assigned on Briefs October 1, 2018

                               IN RE   GABRIELLA H., ET AL.1

                Appeal from the Juvenile Court for Montgomery County
                    Nos. 17-JV-1061 & -1062     Tim Barnes, Judge


                                No. M2018-00723-COA-R3-PT


This action involves the termination of a mother’s parental rights to her minor children.
Following a bench trial, the court found that clear and convincing evidence existed to
support the statutory grounds of abandonment by an incarcerated parent and for failure to
provide a suitable home, substantial noncompliance with the permanency plans, and the
persistence of conditions which led to removal. The court further found that termination
was in the best interest of the children. We affirm.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                             Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the Court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and BRANDON O. GIBSON, J., joined.

Gregory D. Smith, Clarksville, Tennessee, for the appellant, Krystal Marie C.

Herbert H. Slatery, III, Attorney General & Reporter, and Alexander S. Rieger, Deputy
Attorney General, Nashville, Tennessee, for the appellee, State of Tennessee, Department
of Children’s Services.

Elizabeth D. Rankin, Clarksville, Tennessee, guardian ad litem for the minors.




1
  This court has a policy of protecting the identity of children in parental rights termination cases by
initializing the last name of the parties.
                                       OPINION

                                I.     BACKGROUND

       On June 22, 2016, the Department of Children’s Services (“DCS”) received a
referral alleging that twins Gabriella H., born in May, 2016 and Makenziee H., born in
May, 2016, had been exposed to drugs. The petition also alleged that the parents –
Krystal C. (“Mother”) and Jeffrey H. (“Father”) – had a long history of domestic violence
and drug use.

       Upon the referral, DCS visited the home and administered drug screens to both
parents. Mother tested positive for benzodiazepines. DCS then placed the children with
a family. Mother, however, was unwilling to work with the couple, and due to the lack of
appropriate placement options, DCS eventually returned the children to the parents
(subject to a non-custodial family permanency plan). Pursuant to the terms of the plan,
the parents were to ensure that the children remained in a safe and drug-free environment.
They both asserted that they would maintain sobriety while caring for the children and
agreed to submit to random drug screens.

       On July 14, 2016, Mother tested positive for benzodiazepines and marijuana.
After a second drug screen less than a week later, Mother again tested positive for both
benzodiazepines and marijuana. On July 19, 2016, DCS filed a Petition to Adjudicate
Dependency and Neglect and sought temporary custody. A protective custody order was
issued that same day.

       After the children were placed in DCS’s custody, permanency plans were created.
Under the first plan, dated August 11, 2016, Mother was obligated to complete an alcohol
and drug assessment as well as a clinical assessment and required to follow all
recommendations. In addition to the drug assessment, Mother was expected to undergo
random drug screens and to complete hair follicle drug tests. Mother was also required to
attend domestic violence classes. Further, Mother was required to visit the children,
maintain a legal source of income to pay child support, and provide a safe and suitable
home for the children. The court ratified the plan and found that it was reasonable,
necessary, and in the best interest of the children. In January 2017, DCS issued a revised
permanency plan that required Mother to complete the same tasks as the initial one.

        Contrary to the requirements of the plans, Mother’s involvement in the lives of the
children decreased. Her last visit to the children was on November 10, 2016, between the
first and second permanency plans. Four months later, Mother was incarcerated for
driving on a revoked license. Over the next several months, Mother was incarcerated
three more times: in May 2017, for theft; in June 2017, for criminal impersonation; and
                                           -2-
in August 2017, for theft and simple possession. In addition to engaging in criminal
conduct, Mother also failed to report for required drug screens, complete domestic
violence and drug and alcohol programs, or pay regular child support.

       On July 18, 2017, DCS filed a petition to terminate the parental rights of Mother
and Father. Trial on the petition was first scheduled for January 25, 2018, but because
Father was not present, the court rescheduled the trial for March 7, 2018. Despite both
parents not appearing on March 7, the trial took place as scheduled. In a written order
filed on May 24, 2018, the court terminated the parental rights of both parents.2 The
court found that Mother abandoned the children by engaging in conduct exhibiting a
wanton disregard for their welfare, failed to provide a suitable home for the children,
neglected to comply with multiple permanency plans, and failed to remedy the persistent
conditions that necessitated foster care for the children. The court found clear and
convincing evidence to hold that the parental rights of Mother should be, in the best
interest of the children, terminated. Mother filed a timely notice of appeal.


                                                  II.     ISSUES

          We consolidate and restate the issues on appeal as follows:

                   A.    Whether the trial court properly determined that
                   grounds existed to terminate Mother’s parental rights.

                   B.     Whether the trial court properly determined that
                   termination of Mother’s parental rights was in the best
                   interest of the children.

                   C.     Whether the trial court proceeded properly by
                   conducting the termination trial when Mother had notice of
                   the hearing and was voluntarily absent from the courtroom.


                                     III.     STANDARD OF REVIEW

       Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645 (1972); In re Drinnon, 776 S.W.2d 96, 97 (Tenn. Ct.
App. 1988). This right “is among the oldest of the judicially recognized liberty interests
protected by the Due Process Clauses of the federal and state constitutions.” In re M.J.B.,

2
    Father did not appeal the termination of his parental rights.
                                                      -3-
140 S.W.3d 643, 652-53 (Tenn. Ct. App. 2004). “Termination of a person’s rights as a
parent is a grave and final decision, irrevocably altering the lives of the parent and child
involved and ‘severing forever all legal rights and obligations’ of the parent.” Means v.
Ashby, 130 S.W.3d 48, 54 (Tenn. Ct. App. 2003) (quoting Tenn. Code Ann. § 36-1-
113(I)(1)). “‘[F]ew consequences of judicial action are so grave as the severance of
natural family ties.’” M.L.B. v. S.L.J., 519 U.S. 102, 119 (1996) (quoting Santosky v.
Kramer, 455 U.S. 745, 787 (1982)).

       While parental rights are superior to the claims of other persons and the
government, they are not absolute and may be terminated upon appropriate statutory
grounds. See Blair v. Badenhope, 77 S.W.3d 137, 141 (Tenn. 2002). Due process
requires clear and convincing evidence of the existence of the grounds for termination.
In re Drinnon, 776 S.W.2d at 97. A parent’s rights may be terminated only upon

              (1)    [a] finding by the court by clear and convincing
              evidence that the grounds for termination of parental or
              guardianship rights have been established; and

              (2)     [t]hat termination of the parent’s or guardian’s rights is
              in the best interest[] of the child.

Tenn. Code Ann. § 36-1-113(c). “[A] court must determine that clear and convincing
evidence proves not only that statutory grounds exist [for the termination] but also that
termination is in the child’s best interest.” In re Valentine, 79 S.W.3d 539, 546 (Tenn.
2002). The existence of at least one statutory basis for termination of parental rights will
support the trial court’s decision to terminate those rights. In re C.W.W., 37 S.W.3d 467,
473 (Tenn. Ct. App. 2000), abrogated on other grounds by In re Audrey S., 182 S.W.3d
838 (Tenn. Ct. App. 2005).

       The heightened burden of proof in parental termination cases minimizes the risk of
erroneous decisions. In re C.W.W., 37 S.W.3d at 474; In re M.W.A., Jr., 980 S.W.2d 620,
622 (Tenn. Ct. App. 1998). Evidence satisfying the clear and convincing evidence
standard establishes that the truth of the facts asserted is highly probable. State v.
Demarr, No. M2002-02603-COA-R3-JV, 2003 WL 21946726, at *9 (Tenn. Ct. App.
Aug. 13, 2003). This evidence also eliminates any serious or substantial doubt about the
correctness of the conclusions drawn from the evidence. In re Valentine, 79 S.W.3d at
546; In re S.M., 149 S.W.3d 632, 639 (Tenn. Ct. App. 2004); In re J.J.C., 148 S.W.3d
919, 925 (Tenn. Ct. App. 2004). It produces in a fact-finder’s mind a firm belief or
conviction regarding the truth of the facts sought to be established. In re A.D.A., 84
S.W.3d 592, 596 (Tenn. Ct. App. 2002); Ray v. Ray, 83 S.W.3d 726, 733 (Tenn. Ct. App.
2001); In re C.W.W., 37 S.W.3d at 474.
                                             -4-
      In 2016, the Tennessee Supreme Court provided guidance to this court in
reviewing cases involving the termination of parental rights:

              An appellate court reviews a trial court’s findings of fact in
              termination proceedings using the standard of review in Tenn.
              R. App. P. 13(d). Under Rule 13(d), appellate courts review
              factual findings de novo on the record and accord these
              findings a presumption of correctness unless the evidence
              preponderates otherwise. In light of the heightened burden of
              proof in termination proceedings, however, the reviewing
              court must make its own determination as to whether the
              facts, either as found by the trial court or as supported by a
              preponderance of the evidence, amount to clear and
              convincing evidence of the elements necessary to terminate
              parental rights. The trial court’s ruling that the evidence
              sufficiently supports termination of parental rights is a
              conclusion of law, which appellate courts review de novo
              with no presumption of correctness. Additionally, all other
              questions of law in parental termination appeals, as in other
              appeals, are reviewed de novo with no presumption of
              correctness.

In re Carrington H., 483 S.W.3d 507, 523-24 (Tenn. 2016) (internal citations omitted).


                                  IV.    DISCUSSION

        As indicated above, the court found four grounds for the termination of Mother’s
parental rights: abandonment by exhibiting wanton disregard, failure to provide a suitable
home, substantial noncompliance with permanency plan, and a failure to remedy
persistent conditions. The court also found that termination was in the best interest of the
children. Mother does not dispute the statutory grounds supporting the termination
decision and concedes that “there is no contradictory proof in the appellate transcript to
dispute the trial court’s findings of legal grounds to support the termination of parental
rights.” Further, she does not directly challenge the trial court’s finding that termination
was in the best interest of the children. Nevertheless, in such a case, our Supreme Court
has directed that “the Court of Appeals must review the trial court’s findings as to each
ground for termination and as to whether termination is in the child’s best interests,
regardless of whether the parent challenges these findings on appeal.” In re Carrington

                                            -5-
H., 483 S.W.3d at 525-26 (internal citation and footnote omitted). Accordingly, we will
review each ground in turn.


                                        A.
              Abandonment by exhibiting a wanton disregard for welfare

       Abandonment occurs when “[a] parent or guardian . . . has been incarcerated
during all or part of the four (4) months immediately preceding the institution of such
action or proceeding, and . . . has engaged in conduct prior to incarceration that exhibits a
wanton disregard for the welfare of the child[.]” Tenn. Code Ann. §§ 36-1-113(g)(1) &
36-1-102(1)(A)(iv). While the term “wanton disregard” has been left statutorily
undefined, this court has repeatedly held that “probation violations, repeated
incarceration, criminal behavior, substance abuse, and the failure to provide adequate
support or supervision for a child can, alone or in combination, constitute conduct that
exhibits a wanton disregard for the welfare of a child.” See In re Audrey S., 182 S.W.3d
at 867-868. “Incarceration severely compromises a parent’s ability to perform his or her
parental duties. A parent’s decision to engage in conduct that carries with it the risk of
incarceration is itself indicative that the parent may not be fit to care for the child.” Id. at
866. While incarceration alone is not a ground for termination, it may serve as “a
triggering mechanism that allows the court to take a closer look . . . to determine whether
the parental behavior that resulted in incarceration is part of a broader pattern of conduct
that renders the parent unfit or poses a risk of substantial harm to the welfare of the
child.” Id.

       “[P]arental conduct exhibiting a wanton disregard for a child’s welfare may occur
at any time prior to incarceration and is not limited to acts occurring during the four-
month period immediately preceding the parent’s incarceration.” State, Dep’t of
Children’s Services v. Hood, 338 S.W.3d 917, 926 (Tenn. Ct. App. 2009).

        After the children were removed from her custody, Mother neither ceased her
criminal activity nor took the required steps to remedy the circumstances leading to the
children’s removal. She continued to use drugs. On March 29, 2017, Mother was
incarcerated for driving on a revoked license. Over the months that followed, she was
incarcerated for criminal impersonation, theft, and simple possession. In the four-month
period before she was incarcerated, Mother did not once visit her children. Her last visit
to them occurred on November 10, 2016. She was aware of her duty to visit, knew the
children were in foster care, and knew how to schedule visits. Mother provided no
justifiable excuse for not visiting. Further, despite being able to work, Mother willfully
made no child support payments – before or during the four-month period. In our view,

                                              -6-
the trial court correctly concluded that Mother abandoned her children by “engaging in
conduct that would exhibit a wanton disregard for the children.”


                                       B.
                Abandonment by failing to establish a suitable home

       A parent may be found to have abandoned his or her child by failing to establish a
suitable home. The relevant statutory provision provides, in pertinent part, as follows:

             The child has been removed from the home of the [parent] as
             the result of a petition filed in the juvenile court in which the
             child was found to be a dependent and neglected child [ ], and
             the child was placed in the custody of the department or a
             licensed child-placing agency, that the juvenile court found,
             or the court where the termination of parental rights petition
             is filed finds, that the department or licensed child-placing
             agency made reasonable efforts to prevent removal of the
             child or that the circumstances of the child’s situation
             prevented reasonable efforts from being made prior to the
             child’s removal; and for a period of four (4) months following
             the removal, the department or agency has made reasonable
             efforts to assist the [parent] to establish a suitable home for
             the child, but that the [parent has] made no reasonable
             efforts to provide a suitable home and [has] demonstrated a
             lack of concern for the child to such a degree that it appears
             unlikely that they will be able to provide a suitable home for
             the child at an early date. The efforts of the department or
             agency to assist a [parent] in establishing a suitable home for
             the child may be found to be reasonable if such efforts exceed
             the efforts of the [parent] toward the same goal, when the
             [parent] is aware that the child is in the custody of the
             department[.]

Tenn. Code Ann. § 36-1-102(1)(A)(ii) (emphasis added). A “suitable home” means more
than adequate “physical space” – it requires that the appropriate care and attention be
given to the child as well. In re A.D.A., 84 S.W.3d 592, 599 (Tenn. Ct. App. 2002). This
court has determined that a suitable home is one that is free from drugs and domestic
violence. Dep’t of Children’s Servs. v. C.W., No. E2007-00561-COA-R3-PT, 2007 WL
4207941, at *3 (Tenn. Ct. App. Nov. 29, 2007). Additionally, matters related to
counseling and assessments are “directly related to the establishment and maintenance of
                                           -7-
a suitable home.” In re M.F.O., No. M2008-01322-COA-R3-PT, 2009 WL 1456319, at
*5 (Tenn. Ct. App. May 21, 2009).

       This ground requires DCS to make reasonable efforts to assist the parent. Tenn.
Code Ann. § 36-1-102(1)(A)(ii); In re Kaliyah S., 455 S.W.3d 533, 553 n. 29, 554 n. 31,
555 n. 32 (Tenn. 2015). DCS’s efforts to assist a parent “may be found to be reasonable
if such efforts exceed the efforts of the parent or guardian toward the same goal.” Tenn.
Code Ann. § 36-1-102(1)(A)(ii). “[P]arents desiring the return of their children must also
make reasonable and appropriate efforts to rehabilitate themselves and to remedy the
conditions that required DCS to remove their children from custody.” In re Shameel S.,
No. E2014-00294-COA-R3-PT, 2014 WL 4667571, at *5 (Tenn. Ct. App. Sep. 19, 2014)
(quoting In re Giorgianna H., 205 S.W.3d 508, 519 (Tenn. Ct. App. 2006) overruled on
other grounds by In re Kaliyah S., 455 S.W.3d 533 (Tenn. 2015)).

       After the children were declared dependent and neglected, they were placed in
state custody on July 18, 2016. From that date on, DCS made efforts to help Mother
establish a suitable home. These efforts included, inter alia, reviewing and discussing the
termination criteria with Mother, creating two permanency plans, scheduling visitation,
arranging transportation for visitation, and paying for domestic violence and drug and
alcohol classes. The family service worker testified that Mother was provided a resource
manual and transportation to obtain employment. In addition to the domestic violence
classes, DCS referred Mother to complete alcohol and drug assessments. According to
DCS, Mother “completed a clinical assessment and an alcohol and drug assessment, but
she did not follow through.” She did not complete any services.

        Mother was advised on at least two occasions – May 14, 2015, and August 11,
2016 – that a failure to make reasonable efforts to provide a suitable home would lead to
the termination of her parental rights. Mother, however, declined to take full advantage
of DCS’s efforts and her home remained unsuitable due to her drug abuse. The record
reflects that DCS attempted to aid Mother in her search for suitable housing. However,
as the court found, Mother does not have stable housing. Clear and convincing evidence
establishes that Mother abandoned the children by failing to provide a suitable home.


                                        C.
                  Substantial noncompliance with permanency plan

       Tennessee law requires the development of a plan of care for each foster child and
further requires that the plan include parental responsibilities that are reasonably related
to the plan’s goal. Tenn. Code Ann. § 37-2-403(a)(2)(A). A ground for termination of
parental rights exists when a petitioner proves by clear and convincing evidence that
                                            -8-
“[t]here has been substantial noncompliance by the parent or guardian with the statement
of responsibilities in a permanency plan.”3 Tenn. Code Ann. § 36-1-113(g)(2). To
establish noncompliance, the trial court must initially find “that the requirements of the
permanency plans are reasonable and related to remedying the conditions that caused the
child to be removed from the parent’s custody in the first place.” In re M.J.B., 140
S.W.3d at 656; see In re Valentine, 79 S.W.3d at 547. When the trial court does not
make such findings, the appellate court should review the issue de novo. In re Valentine,
79 S.W.3d at 547. Second, the court must find that the parent’s noncompliance is
substantial, In re M.J.B., 140 S.W.3d at 656, meaning that the parent must be in
“noncompliance with requirements in a permanency plan that are reasonable and related
to remedying the conditions that warranted removing the child from the parent’s
custody.” In re Z.J.S., No. M2002-02235-COA-R3-JV, 2003 WL 21266854, at *12
(Tenn. Ct. App. June 3, 2003). To assess a parent’s substantial noncompliance with a
permanency plan, the court must weigh “both the degree of noncompliance and the
weight assigned to that particular requirement.” Id. at *12. Conversely, “[t]erms which
are not reasonable and related are irrelevant, and substantial noncompliance with such
terms is irrelevant.” In re Valentine, 79 S.W.3d at 548-49. “Substantial” is defined as
“of real worth and importance,” Black’s Law Dictionary (10th ed. 2014), and “the real
worth and importance of noncompliance should be measured by both the degree of
noncompliance and the weight assigned to that requirement.” In re Valentine, 79 S.W.3d
at 548.

       Notably, this ground for termination does not require that DCS “expend
reasonable efforts to assist a parent in complying with the permanency plan
requirements.” In re Skylar P., No. E2016-02023-COA-R3-PT, 2017 WL 2684608, at *7
(Tenn. Ct. App. June 21, 2017); see also In re Kaliyah S., 455 S.W.3d at 555 (“[I]n a
termination proceeding, the extent of [the Department’s] efforts to reunify the family is
weighed in the court’s best-interest analysis, but proof of reasonable efforts is not a
precondition to termination of the parental rights of the respondent parent.”).

        The trial court determined that Mother’s responsibilities under both the initial and
revised permanency plans were reasonably related to remedying the conditions that
warranted foster care for the children. Both plans required Mother to complete the same
tasks and were focused primarily on remedying substance abuse and domestic violence.
She was required to complete a drug and alcohol assessment and to follow all
recommendations. Mother was also obligated to participate in random drug screens.
Although she did complete an alcohol and drug assessment, Mother failed to follow any
of the recommendations. After the assessment, it was recommended that Mother attend a
twelve-step program and participate in therapy. She did neither. As for the drug screens,
3
  The court observed that the criteria for termination of parental rights had been “not only explained
during this case, but in a previous case . . . .”
                                                  -9-
DCS last had an opportunity to administer a screen in November 2016. Mother refused
the screen and instead admitted to using marijuana and benzodiazepines. The plans also
contained requirements related to remedying the domestic violence in the home, but
Mother failed to attend the required domestic violence classes. The plans further required
Mother to obtain appropriate housing, pay regular child support, maintain regular
visitation, remain involved in the children’s lives, maintain weekly contact with DCS,
and to provide a legal means of income. Mother met none of these requirements.

       With these considerations in mind, we conclude that there was clear and
convincing evidence to establish that Mother failed to substantially comply with the
requirements of the permanency plan.


                                          D.
                               Persistence of conditions

      Under Tennessee law, a court may terminate parental rights when:

             (3)    The child has been removed from the home of the
             parent or guardian by order of a court for a period of six (6)
             months and:

             (A) The conditions that led to the child’s removal or other
             conditions that in all reasonable probability would cause the
             child to be subjected to further abuse or neglect and that,
             therefore, prevent the child’s safe return to the care of the
             parent(s) or guardian(s), still persist;

             (B) There is little likelihood that these conditions will be
             remedied at an early date so that the child can be safely
             returned to the parent(s) or guardian(s) in the near future; and

             (C) The continuation of the parent or guardian and child
             relationship greatly diminishes the child’s chances of early
             integration into a safe, stable and permanent home.

Tenn. Code Ann. § 36-1-113(g)(3) (emphasis added). Termination of parental rights
requires clear and convincing evidence of all three factors. In re Valentine, 79 S.W.3d at
550. Additionally, the persistence of conditions ground may only be applied “where the
prior court order removing the child from the parent’s home was based on a judicial
finding of dependency, neglect, or abuse.” In re Audrey S., 182 S.W.3d at 874.
                                          - 10 -
        The statute does not require that only the original conditions leading to removal be
used to establish grounds for termination. On the contrary, the statute specifically
includes both “[t]he conditions that led to the child’s removal or other conditions that in a
reasonable probability would cause the child to be subjected to further abuse or neglect.”
Tenn. Code Ann. § 36-1-113(g)(3)(A). Nor does the statute require that the parent’s
failure to remedy the conditions be willful. In re Dakota C.R., 404 S.W.3d 484, 499
(Tenn. Ct. App. 2012) (“A parent’s continued inability to provide fundamental care to a
child, even if not willful, . . . constitutes a condition which prevents the safe return of the
child to the parent’s care.” (quoting In re A.R., No. W2008-00558-COA-R3-PT, 2008
WL 4613576, at *20 (Tenn. Ct. App. Oct. 13, 2008)).

        Here, as the trial court noted, the conditions that led to the removal of the children
still persisted. When the children were placed in the state’s custody, Mother tested
positive for illegal substances, she failed to complete any programs recommended by
DCS, and ongoing domestic violence continued in the home. Moreover, once the
children were removed, Mother failed to complete random drug screening, an alcohol and
drug rehabilitation program, and a domestic violence course. She declined to maintain
consistent visitation with the children, neglected her obligation to pay child support, and
refused to stay in contact with DCS. Finally, Mother was incarcerated four times since
the children were placed in the state’s custody. Mother did nothing to remedy the
conditions that led to the removal of the children. Furthermore, there is no indication that
these conditions will be remedied soon, as Mother’s conduct strongly suggests that the
situation will not improve. See Dep’t of Children’s Serv. v. C.B.H., No. E2003-03000-
COA-R3-PT, 2004 WL 1698209, at *2 (Tenn. Ct. App. July 29, 2004) (“[T]he history of
past behavior is relevant to the issue of future behavior.”). Returning the children to
Mother’s care would greatly diminish their chances of early integration into a safe, stable,
and permanent home. Accordingly, we conclude that the conditions leading to the
removal of the children persist and, as the trial court noted, there is “little chance that
these conditions will be remedied soon.”


                                            E.
                               Best interest of the children

        Having concluded that there was clear and convincing evidence supporting at least
one statutory ground of termination, we must consider whether termination was in the
best interest of the children. If one or more grounds for termination have been proven,
the trial court must next consider whether termination of a parent’s rights is in the child’s
best interest. White v. Moody, 171 S.W.3d 187, 192-93 (Tenn. Ct. App. 2004). In
making this determination, we are guided by the following non-exhaustive list of factors:
                                             - 11 -
        (i)     In determining whether termination of parental or guardianship
        rights is in the best interest of the child . . . the court shall consider, but is
        not limited to, the following:

            (1) Whether the parent or guardian has made such an adjustment of
            circumstance, conduct, or conditions as to make it safe and in the child’s
            best interest to be in the home of the parent or guardian;

            (2) Whether the parent or guardian has failed to effect a lasting
            adjustment after reasonable efforts by available social services agencies
            for such duration of time that lasting adjustment does not reasonably
            appear possible;4

            (3) Whether the parent or guardian has maintained regular visitation or
            other contact with the child;

            (4) Whether a meaningful relationship has otherwise been established
            between the parent or guardian and the child;

            (5) The effect a change of caretakers and physical environment is likely
            to have on the child’s emotional, psychological and medical condition;

            (6) Whether the parent or guardian, or other person residing with the
            parent or guardian, has shown brutality, physical, sexual, emotional or
            psychological abuse, or neglect toward the child, or another child or
            adult in the family or household;

            (7) Whether the physical environment of the parent’s or guardian’s
            home is healthy and safe, whether there is criminal activity in the home,
            or whether there is such use of alcohol or controlled substances as may
            render the parent or guardian consistently unable to care for the child in
            a safe and stable manner;

            (8) Whether the parent’s or guardian’s mental and/or emotional status
            would be detrimental to the child or prevent the parent or guardian from
            effectively providing safe and stable care and supervision for the child;
            or
4
  In re Kaliyah S., 455 S.W.3d at 555 (“[I]n a termination proceeding, the extent of DCS’s efforts to
reunify the family is weighed in the court’s best-interest analysis, but proof of reasonable efforts is not a
precondition to termination of the parental rights of the respondent parent.”).
                                                    - 12 -
          (9) Whether the parent or guardian has paid child support consistent
          with the child support guidelines promulgated by the department
          pursuant to [section] 36-5-101.

Tenn. Code Ann. § 36-1-113(i). “This list is not exhaustive, and the statute does not
require a trial court to find the existence of each enumerated factor before it may
conclude that terminating a parent’s parental rights is in the best interest of a child.” In re
M.A.R., 183 S.W.3d 652, 667 (Tenn. Ct. App. 2005). The General Assembly has also
stated that “when the best interest[] of the child and those of the adults are in conflict,
such conflict shall always be resolved to favor the rights and the best interest[] of the
child, which interests are hereby recognized as constitutionally protected.” Tenn. Code
Ann. § 36-1-101(d); see also White, 171 S.W.3d at 194 (holding that when considering a
child’s best interest, the court must take the child’s perspective, rather than the parent’s).

       Mother has not made the sort of lasting adjustments necessary to make it safe for
the children to be returned. Indeed, as the trial court noted, Mother has made “little or no
progress” toward accomplishing the tasks set out in the permanency plans. Similarly, the
court found that there was “little chance” that the persistent conditions leading to the
removal of the children would be remedied soon. Furthermore, despite DCS’s efforts,
Mother has not maintained regular visitation or otherwise established a meaningful
relationship with the children. The children were just over two months old when they
were removed from Mother’s custody on July 18, 2016. Mother’s last visit with the
children occurred in November 2016, when the children were only six months old. By
the time of the trial – March 2018 – Mother had not seen the children for more than a
year. Additionally, she never paid child support.

       The children currently reside in a healthy environment in a foster home where they
have bonded with their foster parents and their four siblings, who also live in the home.
At the time of trial, the children had lived in the home for nearly two years, and the foster
parents had expressed a desire to adopt the children. To remove the children from their
foster home and return them to Mother at this point in their lives would be detrimental to
their emotional condition and would almost certainly cause them significant harm. Tenn.
Code Ann. § 36-1-113(i)(5).

       We agree with the trial court’s determination that clear and convincing evidence
establishes termination of Mother’s parental rights was in the best interest of the children.
We affirm the decision of the trial court.




                                             - 13 -
        Mother argues that the trial court erred by terminating her parental rights when she
was not present at trial. We find this argument lacks merit. In fact, we have previously
addressed an appeal of a termination of parental rights in which we found that a juvenile
court “acted within its authority when it proceeded to conduct the trial even though
Mother was not present.” State, Dep’t of Children’s Servs. v. T.P.H.R., No E2006-
02670-COA-R3-PT, 2007 WL 2080939, at *7 (Tenn. Ct. App. July 20, 2007). Mother
had notice of the trial and was present before it began. Upon learning that Mother was
absent from the courtroom, the court granted time to call out in all of the courtrooms and
permitted the attorneys to attempt to contact Mother. When Mother failed to appear, the
court conducted a full hearing, requiring the state to prove each element. As Mother had
notice of the hearing, was present before it began, and was represented by counsel at the
trial, we affirm the decision of the trial court.


                                   V.     CONCLUSION

       The judgment of the trial court is affirmed, and the case is remanded for such
further proceedings as may be necessary. Costs of the appeal are taxed to appellant,
Krystal Marie C.


                                                    _________________________________
                                                    JOHN W. McCLARTY, JUDGE




                                           - 14 -